Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Response After Final Action filed with Terminal Disclaimer on 06/03/2022:
Claims 1-24, 26-38 and 40-60 have been examined.
Claims 25 and 39 have been canceled by Applicant.
No claims have been amended.
Claims 1-24, 26-38 and 40-60 have been allowed.

 Response to Response After Final Action filed with Terminal Disclaimer on 06/03/2022
Double Patenting
1.	Applicant’s Terminal Disclaimer (TD), filed on 06/03/2022, has overcome the provisional nonstatutory double patenting rejections to claims 1-24, 26-38, 40-47 and 60 from the previous Office Action. 

Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
1.1	In regards to claims 1-23, 41-42 and 45-47, in performing initial search and additional search, upon further consideration in response to the Terminal Disclaimer (TD) filed on 06/03/2022, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 1-23, 41-42 and 45-47, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by one or more of the at least one counterattack UAV; 
an aerial vehicle detection system comprising a plurality of detection sensors operable to detect the target aerial vehicle and to generate position data associated with the target aerial vehicle, the aerial vehicle detection system being operable to eliminate the generated position data associated with one or more detection sensors of the plurality of detection sensors based on a credibility hierarchy associated with the plurality of detection sensors and operable to provide command data to the at least one counter-attack UAV to facilitate interception of the target aerial vehicle by the at least one counter-attack UAV; 
wherein, in response to interception of the target aerial vehicle, the at least one counterattack UAV disrupts operation of the detected target aerial vehicle with the aerial vehicle countermeasure.

1.2	In regards to claims 24 and 26-38, 43-44, in performing initial search and additional search, upon further consideration in response to the Terminal Disclaimer (TD) filed on 06/03/2022, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 24 and 26-38, 43-44, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): detecting the target aerial vehicle with a plurality of detection sensors of an aerial vehicle detection system, the plurality of detection sensors generating position data associated with the target aerial vehicle, and the aerial vehicle detection system eliminating the generated position data associated with one or more detection sensors of the plurality of detection sensors based on a credibility hierarchy associated with the plurality of detection sensors; 
transmitting command data, associated with the detected target aerial vehicle, to at least one counter-attack UAV; 
operating the at least one counter-attack UA V to intercept the target aerial vehicle; and 
operating an aerial vehicle countermeasure supported by the at least one counter-attack UAV to interrupt operation of the target aerial vehicle when the at least one counter-attack UA Vis in close proximity to the target aerial vehicle.

1.3	In regards to claims 48-49, in performing initial search, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 48-49, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, the aerial vehicle countermeasure comprising a plurality of tendrils operable to entangle rotors of the target aerial vehicle, the plurality of tendrils extending through an elongate cavity of an at least semi-rigid rod coupled to the counter-attack UAV to prevent the plurality of tendrils from accidentally tangling with the counter-attack UAV, an aerial vehicle detection system comprising at least one detection sensor operable to detect a target aerial vehicle, and operable to provide command data to the counter-attack UAV to facilitate interception of the target aerial vehicle by the counter-attack UAV; wherein, in response to interception of the target aerial vehicle, the counter-attack UAV disrupts operation of the detected target aerial vehicle with the aerial vehicle countermeasure.

1.4	In regards to claims 50-52, in performing initial search and additional search, upon further consideration in response to Applicant’s arguments during the interview held on 02/07/2022, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 50-52, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, the aerial vehicle countermeasure comprising at least one support member that is rigidly attached to the flight body, that extends outwardly from the at least one counter-attack UA V, and that is configured to impact the target aerial vehicle and neutralize the target aerial vehicle; an aerial vehicle detection system comprising at least one detection sensor operable to detect a target aerial vehicle, and operable to provide command data to the counter-attack UAV to facilitate interception of the target aerial vehicle by the counter-attack UAV; wherein, in response to interception of the target aerial vehicle, the counter-attack UAV disrupts operation of the detected target aerial vehicle with the aerial vehicle countermeasure.

1.5	In regards to claims 53-56, in performing initial search, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 53-56, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, wherein the plurality of counter-attack UAVs are removably coupled to the cage device, and wherein, upon interception of the target aerial vehicle, at least one of the plurality of counter-attack UAVs is released from the transport counter-attack UAV to operate in flight to disrupt operation of the detected target aerial vehicle with the aerial vehicle countermeasure.

1.6	In regards to claims 57-59, in performing initial search, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claims 57-59, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle countermeasure supported by the flight body, wherein the counter-attack UA Vis removably coupled to the transport counterattack U AV by a tether, and wherein, upon interception of the target aerial vehicle, the counter-attack UAV is released from the transport counter-attack UA V to operate in flight to disrupt operation of the detected target aerial vehicle with the aerial vehicle countermeasure.

1.7	In regards to claim 60, in performing initial search and additional search, upon further consideration in response to the Terminal Disclaimer (TD) filed on 06/03/2022, the examiner was able to find the closest prior art of record, which is Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of Fisher (Pub. No.: US 2018/0335779A1), Goodrich (Pub. No.: US 2016/0023760A1), Park (Pub. No.: US 2016/0117932A1), Jacobsen (Pub. No.: US 2012/0216697A1), Zych (Pub. No.: US 2019/0176684A1) and Addonisio (Pub. No.: US 2019/0176986A1), who describe a flight control operation of a reference aerial vehicle; an image captured by an image sensor of the reference aerial vehicle received; a target detected in the image; a three-dimensional relative location of the target with respect to the reference aerial vehicle determined based on the image; the flight control operation performed based on the three-dimensional relative location of the target with respect to the reference aerial vehicle.
In regards to claim 60, Bar-Nahum (Pub. No.: US 2019/0025858A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): an aerial vehicle detection system comprising a plurality of detection sensors operable to detect the target aerial vehicle and to generate position data associated with the target aerial vehicle, the aerial vehicle detection system being operable to eliminate the generated position data associated with one or more detection sensors of the plurality of detection sensors based on a credibility hierarchy associated with the plurality of detection sensors and operable to provide command data to at least one counter-attack UA V to facilitate interception of the target aerial vehicle by the at least one counter-attack UAV, 
wherein the command data comprises position data based on the credibility hierarchy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YURI KAN, P.E./Primary Examiner, Art Unit 3662